1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                             )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING DEFENDANTS TO FILE A
13          v.                                           RESPONSE TO PLAINTIFF’S MOTION TO
                                                     )   DISMISS THE ACTION
14                                                   )
     KING CLARK, et al.,
                                                     )   (ECF No. 98)
15                                                   )
                    Defendants.                      )
16                                                   )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On May 12, 2021, Plaintiff filed a motion to voluntary dismiss this action. (ECF No. 98.)

20          Subject to exceptions not applicable here, a plaintiff may voluntarily dismiss an action without

21   a court order by filing:

22          (i) a notice of dismissal before the opposing party serves either an answer or a motion for

23          summary judgment; or

24          (ii) a stipulation of dismissal signed by all parties who have appeared.

25   Fed. R. Civ. P. 41(a)(1)(A). Prior to filing the motion to dismiss, Defendants filed an answer. (ECF

26   No. 75.) Therefore, this action cannot be dismissed pursuant to Rule 41(a)(1)(A)(i). However,
27   Defendants may stipulate to dismissal pursuant to Rule 41(a)(1)(A)(ii). If Defendants decline to

28

                                                         1
1    stipulation, the Court may dismiss this action based upon Plaintiff's request, “on terms that the court

2    considers proper.” Fed. R. Civ. P. 41(a)(2).

3             Accordingly, it is ORDERED that Defendants shall have seven days to file and serve a

4    stipulation to the dismissal of this action pursuant to Rule 41(a)(1)(A)(ii), or to otherwise respond to

5    Plaintiff's motion to dismiss.1

6
7    IT IS SO ORDERED.

8    Dated:      May 13, 2021
9                                                                 UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      If Defendants stipulate, the Court will construe the parties’ filings as a stipulation for voluntary dismissal pursuant to
28   Rule 41(a)(1)(A)(ii).

                                                                    2
